56 F.3d 60NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Patricia BORCH, Plaintiff--Appellant,v.Michael J. HLUCHANIUK, Assistant United States Attorney;David Welker, Federal Bureau of InvestigationAgent, Defendants--Appellees.
No. 95-6322.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995Decided:  May 30, 1995

Patricia Borch, Appellant Pro Se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.  Patricia Borch, Appellant Pro Se.
PER CURIAM:


1
Appellant appeals from the district court's order accepting the recommendation of the magistrate judge and dismissing her 42 U.S.C. Sec. 1983 (1988) complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Specifically, Appellant's complaint pursuant to Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), alleged that Defendants, in their official capacities, brought fraudulent charges against her and engaged in criminal tampering with evidence, as a result of which she claims she pled guilty to a crime she did not commit.  Without reviewing the case on its merits, we affirm the district court's dismissal pursuant to Sec. 1915(d) because Appellant made no showing that her underlying conviction had been successfully challenged.  See Heck v. Humphrey, 62 U.S.L.W. 4594 (U.S.1994).  Accordingly, we affirm the district court's dismissal of the complaint on that basis.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED